Mr. Justice Buchanan
-delivered a dissenting opinion as follows:
“Jurisdiction has been well defined to be a power constitutionally conferred upon a judge or magistrate to take cognizance of and determine causes according to law and to carry his sentence into execution.” Swift & Co. v. Warehouse Co., 128 Tenn. (1 Thomp.), 82-100, 158 S. W., 480; Cyc. vol. 11, p. 660. The primary question in the present case is whether such power was in the' chancery court of Davidson county, in respect of the right of Mrs. Young which it was the purpose of the bill to have the court adjudicate by its decree. His honor the chancellor held that, under the facts disclosed by the bill, no such jurisdiction or power existed in his court, and, in my opinion, that holding was correct. The right sought to be affected by the decree was one which existed wholly under contracts referred to in the bill. The first of these was *544a contract between complainant and the insurance company; the second a contract of assignment between complainant and his mother by which complainant made an assignment, absolute on its face, of all his rights under the insurance contract to his mother. The mother died, and, by operation of law, all her rights under the absolute assignment were cast upon lier distributees; Mrs. Young being one of this class. The bill was filed for the purpose of reforming the contract between complainant and his mother in such manner as to wholly defeat the right of Mrs. Young and the other distributees, under the assignment and descent cast, as above stated.
Now the right of Mrs. Young, under the foregoing contracts, is wholly incorporeal in character. It is a right in property of the same character. Her right is one which inheres in her person. It is attached to no tangible property, and it is capable of being-brought into judgment only by personal service of process upon lier, affording notice to her that her right is in question, and opportunity to defend the same. It is not pretended that such service of process was had upon her. She was beyond the jurisdiction of the court when the bill was filed, and when the court sustained the demurrer to its jurisdiction. She was at the times aforesaid a resident of the State of Texas. If the case were different in its facts, as, for instance, if the bill had sought to subject, under the decree of the court, a right to real property within the local jurisdiction of the court, or a right to tangible *545personal poperty located within the jurisdiction of the court, or other character of property so situated that the court assuming the jurisdiction wonld be in a position to protect the rights of parties, the court might well have assumed jurisdiction. In such classes of cases' the court can lay its hand upon the property, and thereby draw into its jurisdiction the rights of parties attached to the particular property over which the court has assumed jurisdiction. But no such case is presented here. The property right of Mrs. Young is wholly intangible, and is attached to no property which by any proceeding in this cause has or can be brought within the local jurisdiction of the court. Her property right sought to be reached by the decree is inseparable from her1 person, except by her voluntary surrender of it with or without consideration, her. death, or the judgment or decree of a court of competent jurisdiction founded on her voluntary appearance or process personally served upon her.
‘ ‘ The several States are of equal dignity and authority, and the independence of one implies the exclusion of power from all others. Arid so it is laid down by jurists, as an elementary principle, that the laws of one State have no operation outside of its territory, except so far as is allowed by comity, and that no tribunal established by it can extend its process beyond that territory so as to subject either persons or property to its decisions. ‘Any exertion of authority of this sort beyond this limit . . . is a mere nullity, *546and incapable of binding such persons or property in any other tribunal.’ ” Pennoyer v. Neff, 95 U. S., 714, 24 L. Ed., 565.
As I see this suit, it was not a proceeding in rem, nor even one quasi in rem, but was purely a personal action involving only personal and intangible property rights where the jurisdiction of the subject-matter of the suit could only be acquired by personal service of process upon the parties in interest. In Pennoyer v. Neff, supra, it was said:
“Jurisdiction is acquired in one of two modes: First, as against the person of the defendant by the service of process; or, secondly, by a procedure against the property of the defendant within the jurisdiction of the court. In the latter case the defendant is not personally bound by the judgment beyond the property in question, and it is immaterial whether the proceeding against the property be by an attachment or bill in chancery. It must be substantially a proceeding in rem.”
On the grounds above stated, and those advanced in the dissenting opinion of Mr. Justice Faucheb, in which I concur, I respectfully dissent from .the opinion of the majority of the court in this cause.